The opinion of the court was delivered by
Isham, J.
This is an appeal from an order of removal of one *396Otis R. Collins, a pauper, from the town of Sharon to the town of Cabot. The case was tried under the issues, whether the pauper was duly removed, and whether, previous to the order of removal being made, he had come to the town of Sharon to reside. In relation to the residence of the pauper at Sharon previous to, and at the time> the order of removal was made, we perceive no error in the ruling of the county court. If the question is regarded as one of fact, it is conclusively determined by the finding of the .county court. If it is a question of law, the case of Middlebury v. Waltham, 6 Vt. 200, is decisive of this case.
The remaining inquiry in the case arises, whether the pauper had his legal settlement in Cabot, to which place the order of removal was made. Thomas Collins, the father of the pauper, had his legal settlement in Cabot until his decease in 1835, in which place the pauper was born in April, 1831. The pauper therefore obtained a derivative settlement from his father in Cabot. It is not pretended that the pauper has obtained in his own right a settlement in any other town in this state. Under those circumstances this order of removal was properly made, unless the pauper subsequently obtained a derivative settlement in Greensboro’ in the right of his mother. It appears in the case that the pauper was about the age of four years at the decease of his father, and that in 1837 his mother went to Greensboro’ to reside, and that she gained a legal settlement in that town by residence. If this pauper obtained a derivative settlement in Greensboro’ in the right of his mother, this order of removal to .Cabot was unduly made. The case of Bradford v. Lunenburgh, 5 Vt. 481, was decided previous to the Revised Statutes of 1839. In that case it was held that “ A child derives a settlement from his father; and if his father dies, and his mother subsequently acquires a new settlement, the child derives the settlement of his mother.” The same rule prevails in Connecticut; 4 Conn. 373; and such seems to be the settled rule of the English cases; Lord Ray 1474; 2 Botts’ Poor Laws, 32, pl. 58 to 62; 2 Strange 746. That rule rests upon the general principle that the father during life is under obligation to support the minor children, so long as they form a part of the family, and after his decease that obligation rests upon the mother. If the mother of this pauper had acquired her settlement in Greensboro’ previous *397to the act of 1839, it is probable the pauper -would have obtained a derivative settlement from her in that town. Such would have been the case unless the residence of the pauper when a child in the family of Mr. Alden by the procurement of the town of Cabot would be regarded as an emancipation.
In the revision of the statutes in 1839, different provisions were made. By that act, p. 128, sec. 1, it is provided that “ Legitimate children shall follow and have the settlement of their father, if he have any within the state, until they gain a settlement of their own.” It is only where the father has no legal settlement in the state, that the children follow and have the settlement of their mother. It is a matter of express provision that this pauper shall have a derivative settlement from his father in Cabot, and that he shall retain that settlement until he acquires one in his own right. His settlement cannot be changed by any other act or event. No other exception is made in the act. The pauper never having acquired any other settlement in his own right, he still retains his derivative settlement in Cabot, to which place we think the order of removal was properly made.
The second section of the act of 1839 excepts from its provisions all persons who have begun to acquire a settlement under the operation of former laws. It is under the provisions of this section the mother acquired her settlement in Greensboro’, though this act was passed before her settlement was perfected. But that provision has no effect in this case. It applies to those cases only where persons have begun to acquire settlements in their own rights. It cannot he said that this pauper had begun to acquire a derivative settlement in Greensboro’ previous to the act of 1839, when his mother had not then a settlement in that town, and possibly might never have acquired one; Poultney v. Glover, 23 Vt. 328. We think the pauper’s legal settlement was in Cabot, and that the order of removal was duly made.
Judgment affirmed.